                                                     Case 2:19-cv-02544-JAM-DB Document 71 Filed 03/19/21 Page 1 of 6


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14                                               STIPULATION FOR EXTENDING
                          L.L.P.




                                                                   Plaintiff,                   TIME FOR DEFENDANTS TO
                                               15                                               RESPOND TO FIRST AMENDED
                                                  v.                                            COMPLAINT AND ORDER
                                               16
                                                  JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
                                               17 CARPOFF, husband and wife; LAUREN             Response Deadline: Various Dates
                                                  CARPOFF, an individual; ROBERT V.             New Response Deadline: April 22, 2021
                                               18 AMATO, an individual; PRISCILLA
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28 CAPITAL MARKETS SECURITIES, LLC, a
                                                                                            1   STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                                      Case 2:19-cv-02544-JAM-DB Document 71 Filed 03/19/21 Page 2 of 6


                                                  1 Maryland limited liability company;
                                                    FALLBROOK CAPITAL SECURITIES
                                                  2 CORPORATION, a Florida corporation;
                                                    SCOTT WENTZ, an individual; RAINA
                                                  3 YEE, an individual; VISTRA
                                                    INTERNATIONAL EXPANSION (USA)
                                                  4 INC., fka RADIUS GGE (USA), INC., fka
                                                    HIGH STREET PARTNERS INC., a
                                                  5 Maryland corporation; RADIUS GGE (USA),
                                                    INC., fka HIGH STREET PARTNERS INC.,
                                                  6 a Maryland corporation; MONTAGE
                                                    SERVICES, INC., a California corporation;
                                                  7 HERITAGE BANK OF COMMERCE, a
                                                    California corporation; DIANA KERSHAW,
                                                  8 an individual; CARSON TRAILER, INC., a
                                                    California corporation; DAVID ENDRES, an
                                                  9 individual; AHERN RENTALS INC., a
                                                    Nevada corporation, AHERN AD, LLC, a
                                                 10 Nevada limited liability company; EVAN
                                                    AHERN, an individual; THE STRAUSS
                                                 11 LAW FIRM, LLC, a South Carolina limited
                                                    liability company; PETER STRAUSS, an
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12 individual; PANDA BEAR
                 Reno, Nevada 89501




                                                    INTERNATIONAL, LTD., a Hong Kong
                      law offices




                                                 13 corporation; PANDA SOLAR SOLUTIONS
                         L.L.P.




                                                    LLC, a Nevada limited liability corporation;
                                                 14 DC SOLAR INTERNATIONAL, INC., a
                                                    Nevis corporation; BAYSHORE SELECT
                                                 15 INSURANCE, a Bahamian Corporation;
                                                    CHAMPION SELECT INSURANCE, a
                                                 16 Bahamian Corporation; JPLM DYNASTY
                                                    TRUST, a Cook Island Trust; BILLIE JEAN
                                                 17 TRUST, a Cook Island Trust; SOUTHPAC
                                                    INTERNATIONAL, INC., a Cook Islands
                                                 18 Corporation,
                                                 19                        Defendants.
                                                 20
                                                            IT IS HEREBY STIPULATED by and between Solarmore Management Services,
                                                 21
                                                      Inc. (“Solarmore”) and Sebastian Jano, Ari J. Lauer, Law Offices of Ari J. Lauer, Heritage
                                                 22
                                                      Bank of Commerce, CohnReznick Capital Market Securities, LLC, Fallbrook Capital
                                                 23
                                                      Securities Corporation, Alvarez & Marsal Valuation Services, LLC, Diana Kershaw,
                                                 24
                                                      Montage Services, Inc., Scott Wentz, Raina Yee, Barry Hacker, Steve Wilde, Joseph
                                                 25
                                                      Bayliss, Robert V. Amato, Bayliss Innovative Services, Inc, Lauren Carpoff, Vistra
                                                 26
                                                      International Expansion (USA) Inc., Radius GGE (USA), Inc., Carrie Carpoff-Boden,
                                                 27
                                                      David Endres, Ryan Guidry, and Marshall & Stevens, Inc. (hereafter, the “Defendants”)
                                                 28
                                                                                                  2    STIPULATION FOR EXTENDING TIME FOR
                                                                                                           DEFENDANTS TO RESPOND TO FIRST
                                                                                                            AMENDED COMPLAINT AND ORDER
                                                      Case 2:19-cv-02544-JAM-DB Document 71 Filed 03/19/21 Page 3 of 6


                                                  1   (collectively, the “Parties”), either for themselves or by and through their respective
                                                  2   counsel, that:
                                                  3          Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                                  4   The Defendants were personally served or waived service on various dates in January 2021;
                                                  5          A number of the Defendants executed waivers of service for the First Amended
                                                  6   Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                                  7   not due until March 22, 2021, at the earliest;
                                                  8          Solarmore had previously agreed with various Defendants that had been personally
                                                  9   served to extend the deadlines to respond to Solarmore’s First Amended Complaint for
                                                 10   roughly 28 days until late-March 2021; and
                                                 11          Counsel for Solarmore and the Defendants have met and conferred regarding the
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12   Defendants’ deadline to respond to Solarmore’s First Amended Complaint, and the Parties
                 Reno, Nevada 89501
                      law offices




                                                 13   have agreed to extend this deadline to April 22, 2021. In light of the agreed upon extension,
                         L.L.P.




                                                 14   the Parties have also agreed that it is in the best interest of the Parties and this Court to also
                                                 15   extend the Parties’ deadline to submit a joint status report that includes the Rule 26(f)
                                                 16   discovery plan to May 21, 2021.
                                                 17          This is the first request for an extension.
                                                 18          THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate to extend
                                                 19   the time for the Defendants to respond to Solarmore’s First Amended Complaint as follows:
                                                 20          1.        The deadline for the Defendants to answer, object or otherwise respond to
                                                 21   Solarmore Management Services, Inc.’s First Amended Complaint shall be April 22, 2021.
                                                 22          2.        The deadline for the Parties to submit to the Court a joint status report that
                                                 23   includes the Rule 26(f) discovery plan shall be May 21, 2021.
                                                 24          IT IS SO STIPULATED.
                                                 25
                                                 26
                                                 27
                                                 28
                                                                                                     3     STIPULATION FOR EXTENDING TIME FOR
                                                                                                               DEFENDANTS TO RESPOND TO FIRST
                                                                                                                AMENDED COMPLAINT AND ORDER
                                                      Case 2:19-cv-02544-JAM-DB Document 71 Filed 03/19/21 Page 4 of 6


                                                  1
                                                      DATED: March 17, 2021                            SNELL & WILMER L.L.P.
                                                  2
                                                                                                    By: /s/ Nathan G. Kanute
                                                  3                                                    Nathan G. Kanute
                                                                                                       50 W. Liberty Street, Suite 510
                                                  4                                                    Reno, NV 89501
                                                  5                                                     Don Bivens (admitted pro hac vice)
                                                                                                        One Arizona Center, Suite 1900
                                                  6                                                     400 East Van Buren Street
                                                                                                        Phoenix, AZ 85004-2202
                                                  7
                                                                                                        Attorneys for Plaintiff
                                                  8
                                                  9   Dated: March 15, 2021                    Dated: March 16, 2021
                                                 10   NELSON MULLINS RILEY &                   BUCHALTER
                                                      SCARBOROUGH LLP
                                                 11
Snell & Wilmer




                                                                                               By: /s/ Cheryl Lott (with permission)____
             50 West Liberty Street, Suite 510




                                                 12   By: /s/ Lauren Deeb (with permission)    Cheryl M. Lott
                 Reno, Nevada 89501




                                                      Lauren Deeb                              1000 Wilshire Blvd Ste 1500
                      law offices




                                                 13
                         L.L.P.




                                                      Scott Sherman                            Los Angeles CA 90017-1730
                                                      Pacific Gateway, Ste 900
                                                 14   19191 So Vermont Ave                     Attorneys for Heritage Bank of Commerce
                                                      Torrance CA 90502
                                                 15
                                                      Attorneys for CohnReznick Capital
                                                 16   Market Securities, LLC
                                                 17
                                                                                               Dated: March 15, 2021
                                                 18   Dated: March 16, 2021
                                                                                               DURIE TANGRI LLP
                                                 19   KENDALL BRILL & KELLY LLP
                                                 20                                            By: /s/ Michael Proctor (with permission)
                                                      By:/s/Patrick Somers (with permission)   Michael J. Proctor (SBN 48235)
                                                 21   Patrick J. Somers                        953 East 3rd Street
                                                      10100 Santa Monica Blvd, Ste 1725        Los Angeles, CA 90013
                                                 22   Los Angeles, CA 90067                    Email: mproctor@durietangri.com
                                                 23   Attorneys for Fallbrook Capital          Attorneys for Alvarez & Marsal Valuation
                                                      Securities Corporation                   Services, LLC
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28
                                                                                                4      STIPULATION FOR EXTENDING TIME FOR
                                                                                                           DEFENDANTS TO RESPOND TO FIRST
                                                                                                            AMENDED COMPLAINT AND ORDER
                                                      Case 2:19-cv-02544-JAM-DB Document 71 Filed 03/19/21 Page 5 of 6


                                                  1   Dated:_______________________________ Dated: March 17, 2021
                                                  2   LAW OFFICES OF ROBERT M.                       MILLER MILLER GERBER LLP
                                                      WILSON
                                                  3
                                                      By:______________________________              By: /s/ Corey Miller (with permission)__
                                                  4   Robert Wilson                                  Corey Miller
                                                      770 L St, Ste 950                              18301 Von Karman Ave, Ste 950
                                                  5   Sacramento CA 95814                            Irvine CA 92612
                                                  6   Attorney for Ryan Guidry                       Attorneys for Carrie Carpoff-Boden
                                                  7
                                                  8   Dated: March 15, 2021                          Dated: March 15, 2021
                                                  9   MINTZ, LEVIN, COHN, FERRIS,                    DILLINGHAM & MURPHY, LLP
                                                      GLOVSKY AND POPEO, P.C.
                                                 10
                                                 11   By: /s/ Evan Nadel (with permission)           By: /s/Dennis Kelly (with permission)__
                                                      Evan S. Nadel                                  Dennis J. Kelly, Esq.
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12   44 Montgomery St, 36th Flr                     601 Montgomery St, Ste 1900
                 Reno, Nevada 89501




                                                      San Francisco CA 94104                         San Francisco CA 94111
                      law offices




                                                 13
                         L.L.P.




                                                      Attorneys for Steve Wilde                      Attorneys for Montage Services, Inc.,
                                                 14                                                  Scott Wentz, and Raina Yee
                                                 15
                                                      Dated: March 15, 2021                          Dated:
                                                 16
                                                      QUINN EMANUEL URQUHART &                       G&B LAW, LLP
                                                 17   SULLIVAN, LLP
                                                 18
                                                      By: /s/ Terry L. Wit (with permission)         By: _____________________________
                                                 19   Terry L. Wit                                   James R. Felton
                                                      50 California St, 22nd Flr                     16000 Ventura Blvd, Ste 1000
                                                 20   San Francisco CA 94111                         Encino CA 91436
                                                 21   Attorneys for Vistra International Expansion   Attorneys for Marshall & Stevens, Inc.
                                                      (USA) Inc. and Radius GGE (USA), Inc.
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28
                                                                                                5     STIPULATION FOR EXTENDING TIME FOR
                                                                                                          DEFENDANTS TO RESPOND TO FIRST
                                                                                                           AMENDED COMPLAINT AND ORDER
                                                      Case 2:19-cv-02544-JAM-DB Document 71 Filed 03/19/21 Page 6 of 6


                                                  1
                                                  2
                                                      /s/ Lauren Carpoff (with permission)
                                                  3   Lauren Carpoff                          Robert V. Amato
                                                      Dated: March 16, 2021______________     Dated:______________________________
                                                  4
                                                                                         /s/ David Endres (with permission)
                                                  5   Sebastian Jano                     David Endres
                                                      Dated:____________________________ Dated: March 17, 2021
                                                  6
                                                      /s/Ari J. Lauer (with permission)       /s/ Joseph Bayliss (with permission)
                                                  7
                                                      Ari J. Lauer                            Joseph Bayliss
                                                  8   Dated: March 15, 2021                   Dated: March 16, 2021

                                                  9   /s/Ari J. Lauer (with permission)       /s/ Joseph Bayliss (with permission)
                                                      The Law Office of Ari J. Lauer          Bayliss Innovative Services, Inc.
                                                 10   Dated: March 15, 2021                   Dated: March 16, 2021
                                                 11   /s/ Diana Kershaw (with permission)
                                                      Diana Kershaw
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12   Dated: March 17, 2021
                 Reno, Nevada 89501
                      law offices




                                                 13
                         L.L.P.




                                                 14
                                                 15
                                                           IT IS SO ORDERED.
                                                 16
                                                 17   Dated: March 18, 2021                 /s/ John A. Mendez
                                                 18                                         THE HONORABLE JOHN A. MENDEZ
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28
                                                                                              6    STIPULATION FOR EXTENDING TIME FOR
                                                                                                       DEFENDANTS TO RESPOND TO FIRST
                                                                                                        AMENDED COMPLAINT AND ORDER
